Citation Nr: 0724646	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-35 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent 
for fracture of the right ankle with open reduction and 
internal fixation.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from May 1990 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified at a videoconference hearing before the 
undersigned veterans' law judge in June 2007.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain 
and marked limitation of motion and without ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
fracture of the right ankle with open reduction and internal 
fixation are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

I.  Duty to Notify

In a February 2005 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A May 2007 letter provided notice regarding how effective 
dates and disability ratings are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The pertinent evidence has been 
obtained and associated with the claims file.  The evidence 
in this case includes service medical records, and post-
service VA and private medical records.  The veteran was 
afforded a VA examination, a report of which is of record.  
The veteran has also been afforded an opportunity to present 
evidence in a videoconference hearing before the Board.  
Accordingly, the Board concludes that the duty to assist has 
been satisfied.  

II.  Analysis of Claim

The veteran seeks an initial evaluation in excess of 20 
percent for residual left ankle injury.  He contends that his 
ankle causes pain on a daily basis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006); 
see also DeLuca v. Brown, 8 Vet. App. at 206-7 (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint. 38 C.F.R. § 4.59 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

The RO has assigned a 10 percent rating under Diagnostic Code 
(DC) 5271, which pertains to limited motion of the ankle.  
Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of the motion and a 20 percent rating for 
marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  

Other pertinent provisions include Diagnostic Code 5270, 
which pertains to ankylosis of the ankle.  Under Diagnostic 
Code 5270, a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  A 30 percent rating is assignable for  ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
rating is assignable for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2006).

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran served on active duty from May 1990 to November 
1998.  Service medical records show that the veteran was 
diagnosed with an ankle fracture in January 1997 after 
reportedly falling and twisting his right ankle.  He 
subsequently underwent open reduction internal fixation of 
the ankle.

Upon VA examination in March 2005, the veteran's complaints 
included pain and swelling of the right ankle.  He reported 
that his pain was relieved with ice packs and ibuprofen.  He 
reported that he could not run or engage in hard impact 
activities.  He denied missing work because of his ankle.   

On physical examination, the VA physician noted that the 
right ankle was swollen compared to the left.  The examiner 
noted some tenderness.  The dorsalis pedis posterior tibial 
pulses were readily palpable with a normal contour and 
volume.  There was no evidence of skin infection, ulceration, 
inflammation or pigmentary change and no evidence of abnormal 
weight bearing on the foot, the ankle or the shoes.  
Dorsiflexion was to 15 degrees with the veteran reporting 
discomfort throughout.  The range of motion was not reduced 
against resistance or with repetition.  Plantar flexion was 
30 degrees active and passive with the veteran reporting 
considerable discomfort throughout.  This range of motion was 
unreduced by resistance or repetition.  The VA examiner 
diagnosed status post fracture of right ankle with open 
reduction, internal fixation.  

Private orthopedic treatment records from Dr. S.B., M.D., 
dated in 2002, show that the veteran was seen for complaints 
of ankle pain.  Impression was healed internally fixated 
distal fibular fracture.  

A  private  radiology report, dated in November 2002,  noted 
a broken fixation screw with resorptive changes around it, 
suggesting loosening that could be a potential source of 
chronic pain.

Private medical records from Dr. S.B., M.D., dated in 2005,  
reflect that the veteran reported a history of pain in the 
ankle since his surgery during service.  It was noted that 
the veteran ambulated with an antalgic gait, favoring the 
right side.  His ankle joint was painful with end range of 
dorsiflexion and plantiflexion, as well as attempted eversion 
and inversion of the ankle joint.  He was painful to both the 
medial and lateral gutter to palpation.  There was clicking 
noise in the joint.  

VA outpatient treatment records, dated from 2005 to 2007, 
demonstrate complaints of and treatment for right ankle pain.

The veteran testified at a videoconference hearing before the 
Board in June 2007.  The veteran testified that he uses pain 
medication for his ankle and sometimes wears a brace.  He 
testified that he limits his activities because of ankle 
pain.  He testified that he has difficulty walking long 
distances or driving  for long periods of time.  The veteran 
also testified that he used to play sports but now limits his 
participation in sports because of ankle pain.   

The veteran has submitted several lay statements over the 
course of this appeal.  In an April 2005 statement, the 
veteran described periodic swelling in his ankle since 
service.  He stated that the pain and swelling in his ankle 
have worsened and that his pain is severe at times.  The 
veteran stated that his ankle injury has had a negative 
impact on his life.  He related that he is unable to run, 
play for long periods of time with his son or hike in the 
mountains.  The veteran stated that he has not missed any 
work because of ankle pain but sometimes has difficulty 
concentrating  because of it.  

In a lay statement received in March 2005, B.M., a staff 
sergeant who served with the veteran, recalled that the 
veteran broke his ankle during service when he slipped on 
ice.   

The Board notes that the clinical evidence of record does not 
reflect that the veteran's right ankle is ankylosed to any 
degree.  Accordingly, a schedular rating under Diagnostic 
Code 5270 is not appropriate.   

The Board finds that the evidence in this case demonstrates 
that the veteran has a marked limitation of plantar flexion 
of the right ankle, with plantar flexion of 30 degrees noted 
during the VA examination in 2005 and pain noted throughout.  
Therefore, the Board concludes that a 20 percent rating is 
warranted in this case under Diagnostic Code 5271.  The Board 
notes that this is the maximum under Diagnostic Code 5271 for 
limitation of motion of the ankle.  Where the appellant is 
already receiving the maximum disability rating for 
limitation of motion, consideration of the provisions of  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  The evidence does not 
reflect that the veteran's right ankle disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 3.321(b)(1) (2006) for the assignment 
of an extraschedular evaluation.


ORDER

A 20 percent evaluation for fracture of the right ankle with 
open reduction and internal fixation is granted, subject to 
regulations governing the payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


